It does not appear that the defendant's promise was made to induce the plaintiff to forbear opposing the bankrupt's discharge. Such a purpose is not a fact found by the referee. The original debts for the goods were due, one from the defendant to E.L., and the other from E.L. to the plaintiff. In the novation the plaintiff accepted the defendant as debtor in place of E.L., and the defendant accepted the plaintiff as creditor in place of E.L. The defendant, exchanging one creditor for another, promised to pay his own debt.
Judgment for the plaintiff.
CLARK, J., did not sit: the others concurred. *Page 581